DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-5, 9-11, drawn to a light absorbing device.
Group II, claims 6-8, drawn to a method of manufacturing a light absorbing device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: A light absorbing device comprising: a light reflecting layer; a dielectric layer disposed on the light reflecting layer; and a plurality of metal nanostructures disposed on the dielectric layer, wherein each of the plurality of metal nanostructures is partially embedded in the dielectric layer and is exposed to outside in a portion other than a portion embedded in the dielectric layer, wherein the plurality of metal nanostructures generate localized surface 

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in JULURI (US 20160160364 A1). 
JULURI teaches a light absorbing device (see the absorber 100) (see Fig. 1) comprising: a light reflecting layer (see the base mirror plane 105); a dielectric layer (see the photocatalytic matrix 103 & spacer layer 104; [0054] FIG. 6 is an example photocatalytic metamaterial comprised of a nanocomposite layer of gold particles embedded in a TiO2 (or SiO2) matrix. The nanocomposite layer is disposed adjacent to a spacer layer which is composed of TiO2 or SiO2) disposed on the light reflecting layer (see Fig. 1); and a plurality of metal nanostructures (see the metal nanostructures of the metal nanoparticles 102) disposed on the dielectric layer (see Fig. 1), wherein each of the plurality of metal nanostructures is partially embedded in the dielectric layer (see Fig. 1 attached below) and is exposed to outside in a portion other than a portion embedded in the dielectric layer (see Fig. 1 attached below), wherein the plurality of metal nanostructures generate localized surface plasmon resonance when irradiated with light; and wherein the light reflecting layer and the dielectric layer function as a Fabry-Perot resonator when irradiated with light (Regarding the claimed “wherein the plurality of metal nanostructures generate localized surface plasmon resonance when irradiated with light; and wherein the light reflecting layer and the dielectric layer function as a Fabry-Perot resonator when irradiated with light”, since JULURI meets all the composition requirements of the claimed product (see the discussion above), JULURI’s composition is considered to inherently provide the same predictable property regarding “wherein the plurality of metal nanostructures generate localized surface plasmon resonance when irradiated with light; and wherein the light reflecting layer and the dielectric layer function as a Fabry-Perot resonator when irradiated with light”, and the property regarding “wherein the plurality of metal nanostructures generate localized surface 

    PNG
    media_image1.png
    623
    680
    media_image1.png
    Greyscale


Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726